Order entered June 27, 2018




                                            In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                     No. 05-17-00918-CR

                                AUGUSTINE PINA, Appellant

                                              V.

                               THE STATE OF TEXAS, Appellee

                      On Appeal from the 204th Judicial District Court
                                   Dallas County, Texas
                           Trial Court Cause No. F17-51152-Q

                                          ORDER
        The Court REINSTATES the appeal.

        On June 6, 2018, we denied appellant’s third motion to extend the time to file his brief

and we abated the appeal to allow the trial court to make findings regarding why appellant’s

brief was not timely filed. On June 25, 2018, appellant tendered his brief and an extension

motion. In the interest of expediting the appeals, we VACATE the June 6, 2018 order to the

extent it requires findings.

      Appellant’s June 25, 2018 motion to extend the time for filing appellant’s brief is

GRANTED. We ORDER appellant’s brief filed as of the date of this order.

                                                     /s/   LANA MYERS
                                                           JUSTICE